[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Leyman v. Bradshaw, Slip Opinion No. 2016-Ohio-1093.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2016-OHIO-1093
           LEYMAN, APPELLANT, v. BRADSHAW, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Leyman v. Bradshaw, Slip Opinion No. 2016-Ohio-1093.]
Habeas corpus—Trial court in petitioner’s criminal case did not lack subject-
        matter jurisdiction— R.C. 2901.11—Petitioner is not entitled to immediate
        release—Court of appeals’ dismissal of petition affirmed.
  (No. 2015-0367—Submitted December 15, 2015—Decided March 22, 2016.)
              APPEAL from the Court of Appeals for Richland County,
                            No. 14 CA 93, 2015-Ohio-751.
                               _____________________
        Per Curiam.
        {¶ 1} Appellant, Donald F. Leyman, appeals from the decision of the Fifth
District Court of Appeals dismissing his petition for a writ of habeas corpus.
Leyman contends that he is entitled to immediate release from prison because the
trial court lacked subject-matter jurisdiction to convict him of and sentence him for
rape and gross sexual imposition. Leyman is not entitled to a writ of habeas corpus
                             SUPREME COURT OF OHIO




because he has not established that the trial court lacked subject-matter jurisdiction.
We affirm.
                                        Facts
       {¶ 2} In 1991, Leyman married a woman who had two children, a girl and
a boy, from a previous relationship. In June 1993, the woman and the two children
moved from Hamilton, New York, to Medina, Ohio. Leyman soon followed them,
moving to Ohio in August or September 1993 and living in an apartment with them.
According to the woman, Leyman remained in Ohio until early 1996, when he
moved out of state after the couple separated. He and the woman later divorced.
In September 1996, the children told their mother that Leyman had assaulted them.
Leyman was eventually indicted by a grand jury on several counts of rape and gross
sexual imposition (“GSI”).
       {¶ 3} In 1999, Leyman was convicted of rape of his former stepson and GSI
upon both children and sentenced to 7 to 25 years for rape and 18 months for each
count of GSI, with all sentences to be served concurrently. Leyman appealed his
rape conviction, and the trial court’s judgment was affirmed. State v. Leyman, 9th
Dist. Medina No. 2970-M, 2000 WL 1471062 (Oct. 4, 2000). We declined review.
91 Ohio St.3d. 1433, 741 N.E.2d 895 (2001).
       {¶ 4} In 2013, Leyman filed a petition for postconviction relief and a motion
for leave to file a motion for a new trial, which the trial court dismissed and denied,
respectively. The trial court’s rulings were ultimately affirmed. State v. Leyman,
9th Dist. Medina No. 14CA0037-M, 2016-Ohio-59. Leyman filed an application
in the Ninth District Court of Appeals in 2013 to reopen his direct appeal. That
court denied the application for reopening, and we declined review. 139 Ohio St.3d
1429, 2014-Ohio-2725, 11 N.E.3d 284.
       {¶ 5} Leyman then filed a petition for a writ of habeas corpus in the Fifth
District Court of Appeals. That court dismissed the petition, and this appeal
followed.




                                          2
                                January Term, 2016




                                       Analysis
Oral Argument
         {¶ 6} Leyman requests oral argument. Oral argument in a direct appeal is
discretionary.   S.Ct.Prac.R. 17.02(A).       This case involves a straightforward
application of statutory interpretation, not a matter of great public importance,
complex issues of law or fact, a substantial constitutional issue, or a conflict among
the courts of appeals. See State ex rel. Manley v. Walsh, 142 Ohio St.3d 384, 2014-
Ohio-4563, 31 N.E.3d 608, ¶ 16, citing Appenzeller v. Miller, 136 Ohio St.3d 378,
2013-Ohio-3719, 996 N.E.2d 919, ¶ 4, and cases cited therein.
         {¶ 7} We deny the motion for oral argument.
Merits
         {¶ 8} To be entitled to a writ of habeas corpus, Leyman must show that he
is being unlawfully restrained of his liberty, R.C. 2725.01, and that he is entitled to
an “immediate release from prison or some other physical confinement,” Scanlon
v. Brunsman, 112 Ohio St.3d 151, 2006-Ohio-6522, 858 N.E.2d 411, ¶ 4. A writ
of habeas corpus is generally “available only when the petitioner’s maximum
sentence has expired and he is being held unlawfully.” Heddleston v. Mack, 84
Ohio St.3d 213, 214, 702 N.E.2d 1198 (1998), citing Morgan v. Ohio Adult Parole
Auth., 68 Ohio St.3d 344, 346, 626 N.E.2d 939 (1994). Like other extraordinary-
writ actions, “habeas corpus is not available when there is an adequate remedy in
the ordinary course of law.” In re Complaint for Writ of Habeas Corpus for
Goeller, 103 Ohio St.3d 427, 2004-Ohio-5579, 816 N.E.2d 594, ¶ 6.
         {¶ 9} However, there is a limited exception to the adequate-remedy
requirement: “when a court’s judgment is void because it lacked jurisdiction,
habeas is still an appropriate remedy despite the availability of appeal.” Gaskins v.
Shiplevy, 74 Ohio St.3d 149, 151, 656 N.E.2d 1282 (1995); see also Davis v. Wolfe,
92 Ohio St.3d 549, 552, 751 N.E.2d 1051 (2001). Leyman argues that under R.C.
2901.11 and State v. Yarbrough, 104 Ohio St.3d 1, 2004-Ohio-6087, 817 N.E.2d




                                          3
                              SUPREME COURT OF OHIO




845, the trial court lacked jurisdiction to convict him of the rape of his former
stepson, the only offense for which he remains incarcerated.
        {¶ 10} In Yarbrough, we reversed a defendant’s multiple murder
convictions based on the language of former R.C. 2901.11(B), Am.Sub.S.B. No.
565, 147 Ohio Laws, Part II, 4493, 4498, which, at the time, required that with
regard to homicide, the act or physical conduct that caused death, or the death itself,
must have occurred in Ohio for the trial court to have jurisdiction over the
prosecution of the homicide: “R.C. 2901.11(B) narrows the scope of ‘any element’
in homicide cases to ‘either the act that causes death, or the physical contact that
causes death, or the death itself.’ ” Yarbrough at ¶ 43, quoting R.C. 2901.11(A)(1)
and former R.C. 2901.11(B). In that case, it was undisputed that all the acts
resulting in the victims’ deaths occurred in Pennsylvania, not in Ohio.
Consequently, Ohio courts did not have jurisdiction over the homicides under the
statute as it was worded at the time. Id. at ¶ 44.
        {¶ 11} In Yarbrough, we admonished the prosecutor and trial court for
misconstruing Ohio’s venue statute, R.C. 2901.12, as applicable to the trial court’s
jurisdiction over the homicides under R.C. 2901.11. Id. at ¶ 1-5, 46. Leyman
argues that the Ninth District in his direct appeal, the Fifth District in this original
action, and the warden in her brief all make that same mistake. To be sure, the
concepts of venue and jurisdiction are stated in different statutes and each statute is
subject to its own separate legal analysis.
        {¶ 12} But for two reasons, Leyman’s argument is without merit. First,
Yarbrough involved R.C. 2901.11(B), the division of the statute that specifically
pertains to jurisdiction over only homicide. Leyman has not been convicted of
homicide but of rape. Neither R.C. 2901.11(B) nor Yarbrough applies to his
conviction.
        {¶ 13} Second, R.C. 2901.11(D) does apply to Leyman’s case.                That
division provides:




                                           4
                                January Term, 2016




               When an offense is committed under the laws of this state,
       and it appears beyond a reasonable doubt that the offense or any
       element of the offense took place either in this state or in another
       jurisdiction or jurisdictions, but it cannot reasonably be determined
       in which it took place, the offense or element is conclusively
       presumed to have taken place in this state for purposes of this
       section.


       {¶ 14} Moreover, as we noted in Yarbrough, R.C. 2901.11 “is intended to
grant Ohio courts ‘the broadest possible jurisdiction over crimes and persons
committing crimes in or affecting this state, consistent with constitutional
limitations.’ ” 104 Ohio St.3d 1, 2004-Ohio-6087, 817 N.E.2d 845, at ¶ 42, quoting
the 1973 Legislative Service Commission comment to R.C. 2901.11. This standard
was codified with slightly different wording, effective July 13, 2005, as R.C.
2901.11(G). Sub.S.B. No. 20, 151 Ohio Laws, Part I, 10, 12.
       {¶ 15} At trial, Leyman’s former stepson testified that the events at issue
occurred when he was “[s]ix, seven, eight” years old. The former stepson, who was
born in June 1985, could not remember where he was living when the offenses
occurred. His mother testified at trial that the family, including Leyman, lived in
Ohio after August or September 1993. Therefore, because the former stepson’s
testimony supported that the offenses occurred during at least part of the time period
that the family lived in Ohio, under R.C. 2901.11(D), the offenses, including the
rape, are presumed to have taken place in Ohio.
       {¶ 16} Because Leyman has not demonstrated that the trial court lacked
jurisdiction, he cannot obtain a writ of habeas corpus.




                                          5
                              SUPREME COURT OF OHIO




                                      Conclusion
        {¶ 17} Leyman is not entitled to a writ of habeas corpus because under the
relevant statute, the trial court did not lack subject-matter jurisdiction over his case.
                                                                   Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              _____________________
        Stephen P. Hanudel, for appellant.
        Michael DeWine, Attorney General, and William H. Lamb, Assistant
Attorney General, for appellee.
                              _____________________




                                           6